Opinion issued June 25, 2009
 









In The
Court of Appeals
For The
First District of Texas



NO. 01-09-00460-CV



IN RE JEFFREY BALAWAJDER, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION  (1)

By petition for writ of mandamus, relator, Jeffrey Balawajder, seeks relief
compelling the trial court to rule on several motions.        

We deny the petition for writ of mandamus.   

Per Curiam 

Panel consists of Justices Jennings, Alcala, and Higley.  
1. 	The underlying case is Jeffrey Balawajder v. Texas Department of Criminal
Justice, Cause No. 28,596 in the 12th Judicial District Court of Grimes County,
Texas, the Hon. Donald Kraemer, presiding.